DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 12-23 directed to an invention non-elected without traverse. Accordingly, claims 12-23 have been cancelled.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):
Wherein either the common drain region or the common source region, but not both, is provided a lower resistance relative to the other, such that the resulting current for any memory cell is also determined in part by where along the substantially uniform strip of semiconductor material is that memory cell located.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 05/19/2021